Citation Nr: 0830099	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-35 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD) prior to December 
13, 2005, and in excess of 50 percent since December 13, 
2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cheyenne, 
Wyoming which granted service connection for PTSD and 
assigned a 30 percent rating, effective from August 20, 1999.  
In a March 2006 rating decision, the RO increased the rating 
to 50 percent, effective from December 13, 2005.  


FINDINGS OF FACT

1.  For the period from August 1999 to December 13, 2005, the 
veteran's PTSD is manifested by social isolation, intrusive 
thoughts, nightmares, and avoidance of situations that 
trigger memories of Vietnam, with no evidence of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short or long-term memory; impaired judgment;  
or impaired abstract thinking.  

2.  Beginning December 13, 2005, the veteran's PTSD has been 
manifested by no more than some occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as nightmares, sleep disturbance, anxiety, 
depression as well as depressed mood and affect.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent prior to December 13, 2005, for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2006).
 
2.  The criteria for entitlement to an initial evaluation in 
excess of 50 percent from December 13, 2005, for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi,      16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of August 1999, the date of his claim, and a 
30 percent rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating and he demonstrated 
his actual knowledge of what was required to substantiate a 
higher rating in his arguments and evidence submitted 
following his Substantive Appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence such as substantiating his stressors, 
afforded the veteran mental health examinations, obtained 
medical opinions as to the etiology and severity of his 
disability, and afforded the veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

From the date of his original claim of service connection in 
August 1999 to December 13, 2005, the RO assigned a 30 
percent evaluation for the veteran's service-connected PTSD.  
After December 13, 2005, a 50 percent evaluation has been in 
effect.  

The ratings are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  That Code section evaluates PTSD under 
the general rating formula for mental disorders.  For a 30 
percent rating, the evidence must demonstrate occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation for PTSD is warranted where the 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships. 

In order to be entitled to the next-higher 70 percent rating 
for PTSD, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating will be assigned in cases of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name. 

Also of relevance to the evaluation of service-connected 
mental disorders is the Global Assessment of Functioning 
(GAF) rating, which is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

From the date of his original claim of service connection in 
August 1999 to December 13, 2005, the RO assigned a 30 
percent evaluation for the veteran's service-connected PTSD.  
After December 13, 2005, a 50 percent evaluation has been in 
effect.  

The Board has reviewed the evidence of record for the period 
from August 1999 to December 13, 2005, and finds that his 
disability picture is appropriately considered by the 30 
percent rating.  

The report of an April 1999 VA psychiatric consultation noted 
that the veteran had experienced a very distressing episode 
of intrusive memories and thoughts of the Vietnam War while 
undergoing sedation for an emergency hernia repair one month 
prior.  He decided at that time to seek help about his 
recurrent problem with flashbacks and memories of Vietnam, 
mostly because there had been a marked worsening of his 
condition within just the past few weeks.  

On mental status examination, the veteran was tense and 
anxious, which was considered understandable given the new 
medical situation he was in.  His cognitive functions and 
recall were good.  He was well oriented to time, place and 
person.  His thought processes were not tangential or 
circumstantial and there was no evidence of any delusional 
thought or hallucinations.  He reported that his mood had 
been much sadder and depressed the past few weeks and that 
he's had some episodes of spontaneous cheerfulness which is 
unlike him.  He reported past difficulties with isolative 
behavior, sadness and some irritable mood.  He denied 
suicidal or homicidal ideations.  The veteran further 
reported recurrent and persistent intrusive thoughts and 
memories of his Vietnam experience.  The examiner noted that 
the veteran met the diagnostic criteria for PTSD and was also 
demonstrating some symptoms of depression and possibly 
something like mild dissociative states.  

A May 1999 VA treatment note included the veteran's report 
that he had "50% good days, 50% bad days," but he was not 
taking any medication, even though it had been prescribed.  A 
subsequent chart entry that same month noted that the veteran 
had begun taking medication.  

In September 1999, it was noted that the veteran had been off 
medication for approximately one month because of various 
side effects.  He reported that he was more depressed now.  
The psychiatrist noted that the veteran was oriented as to 
person, place and time.  His mood was anxious, with a 
congruent affect.  Speech was rapid, but quality and quantity 
were within normal limits.  Memory for recent and remote 
functions was intact.  He was alert and attentive.  Thought 
process was normal; content was organized without delusions 
or hallucinations and the veteran demonstrated a fair ability 
to abstract.  Judgment and insight were deemed adequate.  

In March 2000, the veteran reported that depression and PTSD 
had been an increasing problem over the last year.  He had 
stopped taking medication due to side effects and had stopped 
seeing psychiatric services because he wanted to "fix 
things" himself.  Follow-up notes dated in April and May 
2000 show the veteran began taking medication and was feeling 
"pretty good."  A June 2000 note characterized the 
veteran's condition as stable on present treatment plan.  
Subsequent chart entries dated in 2001 document the veteran's 
participation in treatment and the various medications his 
tried.  

In September 2003, the veteran's affect was "a little 
anxious."  He was verbal, alert and oriented.  Speech was 
"ok" and answers were relevant.  He denied any homicidal or 
suicidal ideation and said he was less paranoid.  Memory, 
concentration and judgment were "a little impaired."  The 
psychiatric assigned a GAF score of 60.  

In June 2004, the veteran's affect was "a little less 
depressed" than when the psychiatrist last saw him.  He was 
alert, oriented, friendly and cooperative.  Speech was "ok" 
and answers were relevant  He denied any homicidal or 
suicidal ideation and said he was a "little less" paranoid.  
Memory and judgment were a little impairment.  The 
psychiatric assigned a GAF score of 60.  Similar findings 
were reported in October 2004.  

In his April 2005 appointment with the psychiatrist, the 
veteran and his wife reported the veteran's increased social 
withdrawal, poor memory, and poor concentration.  The 
psychiatrist diagnosed major depression associated with PTSD 
and assigned a Global Assessment of Functioning (GAF) score 
of 55.

In an April 2005 letter, the veteran's wife described his now 
referring to his own children as "those people."  The wife 
observed the veteran was able to work at all because he 
worked alone.  

In June 2005, the veteran was still noted to be depressed, 
more so within the past two weeks.

For the period from August 1999 to December 13, 2005, the 
Board finds that the veteran's PTSD is manifested by social 
isolation, intrusive thoughts, nightmares, and avoidance of 
situations that trigger memories of Vietnam, with no evidence 
of circumstantial, circumlocutory, or stereotyped speech; 
panic attacks; difficulty in understanding complex commands; 
impairment of short or long-term memory; impaired judgment; 
or impaired abstract thinking.  The evidence of record 
demonstrates that in spite of his PTSD symptoms, the veteran 
is consistently oriented to time, place and person, always 
has appropriate speech, reports a stable relationship with 
his wife and continued employment.  As such, the Board finds 
that for the period from August 1999 to December 13, 2005, 
the veterans PTSD symptoms do not rise to the level of  
severity to more closely approximate a disability rating in 
excess of 30 percent. 

For the period from December 13, 2005, the date of the 
private psychologist's report, the Board finds that the 
evidence of record does not substantiate an evaluation 
greater than 50 percent.   

In a letter dated December 13, 2005, a private psychologist 
reported the results of an evaluation of the veteran 
conducted during October and November 2005.  The veteran said 
his job allows him to work alone and he is able to cope 
because his medications have been stabilized.  During the 
evaluation, the veteran was cooperative and fully oriented.  
Conversation proceeded normally, without evidence of thought 
disorder. The veteran reported significant cognitive 
problems.  He was currently employed as a school maintenance 
person and bus driver.  His marriage was stable.  He reported 
that he had no desire to socialize and preferred avoiding 
anyone but his family.  In interviews, the veteran's mood was 
"quite dysphoric."  His affect appeared severely 
restricted.  He reported severe anhedonia, no sense of humor 
and stated that he simply had no caring feelings for anyone.  
He also reported increasing impairments in cognition.  
Concentration was hampered by intrusive memories almost 
daily.  

The examiner observed that the veteran's daily life is 
characterized by very frequent intrusive memories and 
flashbacks with moderate to severe emotional distress; at 
least 50% of his work days are disrupted.  His social life 
shows major impairment with both behavioral reclusiveness and 
isolation as well as increasing feelings of aversion to all 
human proximity.  He is reported functioning only because of 
medication.  The veteran was further noted to be concerned 
about his job because his symptoms have been tolerated to 
date, but he did not know if another job would be the same.  
The examiner assigned a GAF score of 40, noting major social 
and occupational impairment.  

In January 2006, the veteran had a VA mental health 
examination. The VA examiner reported there had been no 
remission of the veteran's PTSD symptoms, the veteran's 
serious difficulties in social functioning, and some 
difficulties in occupational functioning, to include trouble 
concentrating on tasks, frequent flashbacks which included 
hearing voices, anxious mood and dysphoric affect.  The VA 
examiner noted the private evaluation, reviewed the claim 
file, and after interviewing the veteran, assigned a GAF 
score of 50.   

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 50 percent for the 
veteran's service-connected PTSD for the remaining portion of 
the rating period on appeal.  There are no reports of 
suicidal ideation, hospitalization, obsessional rituals which 
interfere with routine activities, illogical or irrelevant 
speech, near continuous panic affecting the veteran's ability 
to function independently, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  The veteran is in a stable marriage.  As for 
industrial impairment, although the veteran works alone, he 
continues to be employed.  His PTSD symptoms are not shown to 
be so disabling as to warrant an evaluation of 70 percent.  
The evidence does not show that symptomatology approximates, 
or more nearly approximates, the criteria for an evaluation 
in excess of 50 percent for the period beginning December 13, 
2005.  

Based on the above, the veteran is entitled to a 30 percent 
initial rating for the period prior to December 13, 2005.  
After December 13, 2005, an initial evaluation of 50 percent 
is warranted for the remaining portion of the rating period 
on appeal.  In reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, while there does appear to be some impairment in 
occupational and social functioning, this is contemplated in 
the award of the 50 percent schedular evaluation.  There is 
no indication that the veteran requires frequent 
hospitalization for PTSD, or that PTSD results in an 
exceptional or unusual disability picture warranting a remand 
for a referral to the Chief Benefits Director of VA's 
Compensation and Pension Service for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).   


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD prior to December 13, 2005 is denied.   

Entitlement to an initial rating in excess of 50 percent for 
PTSD as of December 13, 2005 is denied. 




____________________________________________
M. E. Larkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


